Herlihy, J.
Appeal from a judgment and order granting summary judgment. The action was for a judgment declaring the demand for payment of monthly telephone service charges in advance unconstitutional. In the first instance, the reasonableness of a utility’s tariff provision is a question to be determined by the Public Service Commission. On the meager papers presented by the plaintiff there is no showing that the defendant has acted unreasonably or to the prejudice or discrimination of the plaintiff. The requirement of advanced payment of telephone charges has been considered to be a reasonable provision. (See Hare v. New York Tel. Co., 101 Misc. 490, affd. 181 App. Div. 907; Southwestern Tel. Co. v. Danaher, 238 U. S. 482, 490.) Judgment and order affirmed, without costs. Gibson, P. J., Reynolds, Staley, Jr., and Brink, JJ., concur with Herlihy, J.